OPINION
{¶ 1} Dewayne Goins entered a plea of guilty to aggravated burglary and two counts of aggravated robbery. He was sentenced to a total of ten years incarceration. Goins filed a notice of appeal and, in due course, his appointed appellate counsel filed an Anders brief, concluding that there were no meritorious issues for appeal.
 {¶ 1} On June 2, 2004, we informed Goins of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
 {¶ 2} No such pro se brief has been filed.
 {¶ 3} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 4} The judgment appealed from will be affirmed.
Fain, P.J. and Grady, J., concur.